ON THE MERITS.
Counsel’s only complaint in this respect is that the judgment is excessive. We do not think so. The testimony supports the findings of the lower court as to the amount due. True, there is some conflict in the testimony on this point. A decision on the point involves the accuracy and veracity of the witnesses. The Judge of the District Court was in better position to pass on such matters than we are, and we shall not disturb his findings.
Por the reasons assigned, the judgment appealed from is affirmed, with costs in both" Courts.